          Case 1:19-cv-05409-AKH Document 29                   iled 02/26/20 Page 1 of 1
                          Oebevoi~e & Plimpton LLP
Debevoise                 919ThlrdAvenue
& Plimpton                New Yori< , NY 10022
                          +l Zl2 90'3 6000                  'l ~J"fH. ·, ON Y
                                                            . ·t JCUl\l ENT
                                                              t LECTRONICALLY FILED
                                                              DOC #:_.....-.....,·r-t~---,..--:=---
                                                              VATE ·F~LEU:,~-:~~~~...:::.a~
February 26, 2020


BY FACSIMILE AND ECF

Honorable Alvin K. Hellerstein
United States Courthouse
500 Pearl Street
Room 1050
New York, NY 10007
Fax: (212) 805 -7942



Re: AN/ Pharmaceuticals, Inc. v. Cabaret Biotech, Ltd., No. 1:19-cv-05409 (AKH)


Dear Judge Hellerstein:

On behalf of both parties, I write to respectfully request t~at Your Honor adjourn the
status conference set for Friday, February 28 until Friday, IMarch 27 to allow the
parties additional time to continue discussing a negotiated resolution of this matter.
Counsel for the parties have exchanged drafts of a settlement agreement and continue
to attempt to negotiate the few remaining outstanding issues.

This is the first request for adjournment and will not affec any other scheduled dates.
The reason for requesting a 4-week adjournment is because counsel for the parties
have business and long-planned family vacation travel that made them unable to find
an earlier date on which they both could appear.

                                            Respectfully subry itted.

                                            DEBEVOISE & PLIMPTON LLP

                                            By:      Isl Michael) Schaper
                                                     Michael Schaper
                                                     919 Third ,A venue
                                                     New York1 New York 10022
                                                     Tel : (212) 1909-6000
                                                     mschaper@debevoise.com

                                                     Attorney for Cabaret Biotech, Ltd.

www.debevo ise.com
